FILED
                     UNITED STATES COURT OF APPEALS
                                                                       JUN 09 2017
                            FOR THE NINTH CIRCUIT                   MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS




WILLIAM R. HANCOCK, individually                  No.    14-15233
and as Trustee of Hancock and Company,
Inc. Profit Sharing Trust, under trust            D.C. No.
instrument April 3, 1993,                         1:13-cv-00198-DKW-RLP
                                                  District of Hawaii,
              Plaintiff-Appellant,                Honolulu

 v.
                                                  ORDER
KULANA PARTNERS, LLC, a Hawaii
Limited Liability Company; et al.,

              Defendants-Appellees.


Before: WALLACE, FARRIS, and WATFORD, Circuit Judges.

      The mandate issued in this case is hereby RECALLED. We WITHDRAW

our previous memorandum disposition filed on November 7, 2016 (Dkt. 37) and

replace it with the one filed concurrently with this order.

      IT IS SO ORDERED.
                                                                            FILED
                            NOT FOR PUBLICATION
                                                                             JUN 09 2017
                     UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


WILLIAM R. HANCOCK, individually                  No.   14-15233
and as Trustee of Hancock and Company,
Inc. Profit Sharing Trust, under trust            D.C. No.
instrument April 3, 1993,                         1:13-cv-00198-DKW-RLP

              Plaintiff-Appellant,
                                                  MEMORANDUM*
 v.

KULANA PARTNERS, LLC, a Hawaii
Limited Liability Company; et al.,

              Defendants-Appellees.


                   Appeal from the United States District Court
                             for the District of Hawaii
                  Derrick Kahala Watson, District Judge, Presiding

                      Argued and Submitted October 20, 2016
                                Honolulu, Hawaii

Before: WALLACE, FARRIS, and WATFORD, Circuit Judges.

      William R. Hancock appeals from the district court’s judgment dismissing

his claims for declaratory relief, injunctive relief, and trespass and ejectment. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
have jurisdiction pursuant to 28 U.S.C. § 1291. Having reviewed the relevant

materials, we believe that a clarification of Hawaii law would resolve this case.

Accordingly, we vacate the judgment and remand to the district court with

instructions to certify the following questions to the Hawaii Supreme Court

pursuant to Hawaii Rule of Appellate Procedure 13:

      1.     Whether a claim relating to a forged deed is subject to the statute
      of limitations for fraud?

      2.     Whether the recording of a deed provides constructive notice in an
      action for fraud?

We are mindful that our framing of these questions does not limit the Hawaii

Supreme Court’s “consideration of any issues that it determines are relevant” and

that “it may in its discretion reformulate the question[s].” Cornhusker Cas. Ins. Co.

v. Kachman, 514 F.3d 982, 989 (9th Cir. 2008).

      VACATED AND REMANDED.




                                          2